COMPLIANCE MANUAL Kalmar Investments  August 2008 I. INTRODUCTION A. This Compliance Manual (Manual) sets forth many of the compliance and regulatory requirements that apply to Kalmar Investment Advisers (Kalmar), by virtue of its status as a registered investment adviser, both under the Investment Advisers Act of 1940 (Advisers Act) and state law. The U. S. Supreme Court has ruled that the Advisers Act imposes a fiduciary duty on investment advisers. An investment adviser has a duty to act solely in the best interest of its clients and to make a full and fair disclosure of all material facts, particularly where conflicts of interest may exist. B. Many obligations arise from an investment advisers fiduciary duty, including: 1. a duty to have a reasonable, independent basis for investment advice; 2. a duty to obtain best execution for clients transactions; 3. a duty to ensure that investment advice is suitable to the clients needs; 4. a duty to refrain from effecting personal transactions inconsistent with clients interest; and 5. a duty of loyalty to clients. Because of the increasing complexity of the regulatory environment and the potential for conflicts of interest in the investment advisory business, it is very important that each Kalmar employee familiarize himself or herself with the guidelines set forth in this Manual. C. This Manual is not a complete statement of Kalmars policies and procedures. Questions relating to topics not addressed in this Manual may be referenced in Kalmars Code of Ethics, Policy Statement on Insider Trading, Proxy Voting Policies and Procedures, etc., and should be directed to Kalmars Chief Compliance Officer. Kalmar Investments  August 2008 II. APPOINTMENT OF COMPLIANCE OFFICERS A. Kalmar has designated Kimberly R. Portmann as Chief Compliance Officer reporting directly to Ford B. Draper, Jr., President. Kalmar has also designated a compliance team whose members are responsible for monitoring compliance in their respective area of responsibility at Kalmar (see Appendix A). The Chief Compliance Officer will monitor compliance by Kalmar and its employees consistent with this Manual. The Chief Compliance Officer is charged with the following responsibilities, among others: 1. Effecting and maintaining all required federal and state registrations for Kalmar and its employees; 2. Assuring that all required books and records are kept and maintained in compliance with applicable laws; 3. Administering the Code of Ethics and Statement of Insider Trading; 4. Administration of client agreements; 5. Overseeing brokerage to ensure compliance with Kalmars brokerage policies and Section 28(e) of the Securities and Exchange Act of 1934; 6. Assuring that all advertising and promotional material comply with applicable laws; 7. Approving the opening of new client accounts to assure that necessary information is obtained; 8. Coordinating with regulatory agencies and legal counsel to resolve compliance matters; 9. Monitoring the hiring of new employees to preclude hiring an ineligible employee; Updating Kalmars employees on changes in applicable regulations; Preparing Securities and Exchange Commission (SEC) filings as appropriate, including Schedules 13D and 13G and Form 13F; Monitoring Kalmar and employee compliance; and Generally, implementing the compliance procedures set forth in the manual. Kalmar Investments  August 2008 III. FEDERAL AND STATE REGISTRATION A. Compliance Team Member  Marjorie L. McMenamin B. Federal Registration . The Compliance Team Member is responsible for maintaining Kalmars federal registration on Form ADV, including: 1. Filing of amendments to Form ADV promptly when necessary in accordance with Rule 204-1 under the Advisers Act to keep Form ADV complete and accurate; and 2. Annual filing of updated Schedule I of Form ADV. C. State Registrations . No employee of Kalmar may solicit and/or give investment advice to a client in any state unless the employee has confirmed with the Chief Compliance Officer that all necessary state registrations relating to the solicitation and/or provision of investment advice are effective. The Compliance Team Member is responsible for the maintenance of necessary state qualifications for Kalmar as well as registration of certain employees as associated persons of Kalmar who solicit and/or give advice to clients in states and/or supervise such associated persons. The Compliance Team Member will maintain a record of the states of residence of each of Kalmars clients. Kalmar Investments  March 2006 IV. NEW CLIENT RELATIONSHIPS A. Compliance Team Member  Marjorie L. McMenamin B. Client Information . The principal contact with a potential client should obtain appropriate financial and other information about the client before Kalmar enters into an investment advisory arrangement with the client. The Compliance Team Member will maintain account opening information in a separate file for each such client. The principal contact will update this information periodically to determine if the clients circumstances have changed and will keep records of these updates in the client files. C. Disclosure Statement . Pursuant to Rule 204-3 of the Advisers Act, every registered investment adviser is required to provide to a prospective client a written disclosure statement, which may be Part II of Form ADV, before entering into an advisory contract with the client. The disclosure statement must be delivered not less than 48 hours before entering an advisory agreement, or at the time of entering into the agreement if the client has the right to terminate the agreement without penalty within 5 business days. Kalmar will satisfy this rule by delivering to each client Part II of its Form ADV, and employees should endeavor to deliver Part II of Form ADV not less than 48 hours before Kalmar enters into an advisory agreement with such client. The Compliance Team Member will be responsible for ensuring delivery of Part II of Form ADV to new clients. In addition, registered investment advisers must annually deliver, or offer in writing to deliver, the disclosure statement to existing clients without charge. The Compliance Team Member will be responsible for satisfying this annual requirement and will maintain records of delivery of, or the offer in writing to deliver, Part II of Form ADV to existing clients. D. The Advisory Contract . Each Kalmar client must enter into a written advisory agreement with Kalmar consistent with the provisions of Section 205 of the Advisers Act and the rules there under. Among other things, the investment advisory agreement identifies the assets under management, defines the scope of Kalmars responsibilities, and sets forth the fee schedule. Kalmar will adhere to the following contract administration procedures: 1. The Compliance Team Member will be the source of the form of contract to be used with clients. Presently there are two forms of contract: a. Master Investment Advisory Agreement (Master Agreement)-This agreement is used for accounts other than retirement or employee benefit plan accounts and grants full discretionary authority with respect to management of assets. b. Investment Advisory Agreement for Retirement and Employee Benefit Plan Accounts (Benefit Plan Agreement) - This agreement is used for retirement and employee benefit plan accounts, including plans governed by the Employee Retirement Income Security Act of 1974, as amended (ERISA), c. Tax qualified retirement plans under Section 401(k) of the Internal Revenue Code of 1986, as amended (IRS Code), such as Keoghs, Kalmar Investments  March 2006 and individual retirement accounts and grants full discretionary authority with respect to management of assets. 2. The forms of investment advisory agreements may not be changed without the prior authorization of the Chief Compliance Officer. 3. In connection with the advisory contracts, Kalmar will obtain from new institutional clients the following documentation: a. If the client is a corporation, Kalmar must obtain certified resolutions appointing Kalmar as investment manager; b. If the client is a pension or other employee benefit plan governed by ERISA, a tax qualified retirement plan under the IRS Code or an individual retirement account, Kalmar must obtain plan documents (including authorizations to appoint Kalmar). Only a named fiduciary with respect to the ERISA plan may enter into an advisory agreement with Kalmar on behalf of the plan. The named fiduciary, which may be the employer or employee organization sponsoring the plan, or individual, committee or corporation serving as the plan administrator, or the plan trustee(s) must either be identified in the plan documents or appointed by the plan sponsor pursuant to a procedure specified in the plan documents. The plan documents must be reviewed to confirm that the prospective client is authorized to enter into an advisory agreement with Kalmar on behalf of the plan. E. Account Approval . Senior members of the Investment or Client Service teams must review and approve all new accounts. F. Prohibited Relationships . Unless otherwise authorized by the Chief Compliance Officer, Kalmar may not pay cash referral fees or charge performance fees. Kalmar Investments  March 2006 V. BOOKS AND RECORDS A. Compliance Team Members  Verna E. Knowles, Monica Butler, Marjorie L. McMenamin, and Nancy Romito B. Section 204 of the Advisers Act requires investment advisers to make and maintain such books and records as the SEC may require including, but not limited to, those books and records required under Rule 204-2 under the Advisers Act and to make those books and records available to the SEC for examination upon its request. The Chief Compliance Officer is charged with maintaining the following books and records, and all Kalmar employees must cooperate with the Chief Compliance Officer in this function by providing information and documents relating to the following: 1. Regarding Kalmar : Compliance Team Member  Verna E. Knowles a. Books of original entry - journals for cash receipts, disbursements and other originating records. b. General and auxiliary ledgers reflecting - assets, liabilities, reserves, capital, income and expenses. c. Such reports and records required by Kalmars Code of Ethics, attached hereto as Appendix B, including detailed records of every transaction in which Kalmar or an advisory representative 1 has a direct or indirect beneficial ownership, except transactions over which neither Kalmar nor any representative has influence or control and except transactions in government securities; d. Other financial records: financial statements, trial balances and internal audit working papers; check books, bank statements, canceled checks and cash reconciliations; and paid and unpaid invoices and statements for receivables and payables. e. Corporate governance: Articles of incorporation; Bylaws; and Corporate minute books and stock certificate records. 1 Advisory Representative means any officer or director of Kalmar, any employee who makes any recommendation, who participates in the determination of which recommendation shall be made or whose functions or duties relate to the determination of which recommendations shall be made, and any employee who in connection with his duties, obtains any information concerning which securities are being recommended prior to the effective dissemination of such recommendation. Kalmar Investments  March 2006 2. Regarding Kalmars Clients : Compliance Team Member  Monica Butler and Nancy Romito a. Memoranda showing: Terms and conditions of each order given by Kalmar for the purchase, sale or delivery of securities, and any instruction, modification, or cancellation of any such order or instruction; Names of the individual employees who recommended the transaction and placed the order; Account for which entered; Date of entry and broker, bank, or dealer who executed the order; and Designation, as such, of orders entered pursuant to exercise of discretionary authority. b. Originals of written communications received and copies of communications sent relating to: recommendations and advice made or proposed to be made or given; any receipt, disbursement, or delivery of funds or securities; and placing or execution of any order to buy or sell any security. c. List of accounts with discretionary authority; d. Powers of attorney or documents granting discretionary authority; e. Written agreements; f. A copy of each notice, advertisement, newspaper article, investment letter and other communications sent to ten or more persons; and, if the item recommends the purchase or sale of a security and the reason for recommendation is not stated, a memorandum stating the reason; g. A copy of each written disclosure statement and amendment thereto given to any client or prospective client and a record of the dates that each item was given or offered to be given to any client or prospective clients who become clients; h. With respect to cash payments for client solicitations, a copy of each written acknowledgement obtained from clients pursuant to Rule 206(4)-3(a)(iii)(B) of receipt of the disclosure statement of Kalmar and solicitor; Kalmar Investments  March 2006 i. A copy of each disclosure document delivered to clients by solicitors pursuant to Rule 206(4)-3; and j. All records underlying the calculation of performance of managed accounts or securities recommendations in advertisements distributed to ten or more persons. C. Retention of Records . 1. All books and records should be maintained for a period of at least five years in an easily accessible place, the first two years at the offices of Kalmar. 2. Articles of incorporation, stock ledgers and minute books should be maintained at Kalmars principal office and preserved until at least three years after Kalmar ceases business. 3. To ensure compliance with the Investment Company Act of 1940, the account records of Kalmar Pooled Investment Trust shall be maintained for six years from the date of the transaction recorded. Kalmar Investments  March 2006 VI. CUSTOMER PRIVACY A. Compliance Team Member  Verna E. Knowles B. The Gramm-Leach-Bliley Act (GLB Act) imposed requirements and restrictions on a financial institutions ability to disclose nonpublic personal information about its clients. Under the GLB Act, a financial institution must provide its customers with a notice of its privacy policies and practices, and must not disclose nonpublic personal information about a client to nonaffiliated third parties unless the institution provides certain information to the client and the client has not elected to opt out of the disclosure. Pursuant to the GLB Act, the SEC established for investment advisers appropriate standards to protect customer information by adopting Regulation S-P. In accordance with Regulation S-P, Kalmar 1. adopted appropriate policies and procedures that address safeguards to protect client information. Under this privacy policy: a. Kalmar collects nonpublic personal information about a client from applications or other account forms completed by the client, from a clients transactions with Kalmar, its affiliates or others and through transactions and conversations over the telephone; b. Kalmar does not disclose information about a client, or former clients, to service providers or other third parties except on the limited basis permitted by law. For example, Kalmar may disclose nonpublic information about a client to third parties to assist us in servicing an account and to send transaction confirmations, annual reports, prospectuses and tax forms to a client. Kalmar may also disclose nonpublic information about a client to government entities in response to subpoenas; c. Kalmar, in order to ensure the highest level of confidentiality and security, maintains physical, electronic and procedural safeguards that comply with federal standards to guard and properly dispose of personal information of clients. Access to a clients personal and account information is restricted except to those employees who need to know that information to provide services to you; and 2. Will provide to each client an initial and annual notice about its privacy policies and practices which describe the conditions under which Kalmar may disclose nonpublic personal information about clients to nonaffiliated third parties. Kalmar Investments  March 2006 VII. ADVERTISING A. Compliance Team Member  Nancy Romito B. In General . Although Kalmar is free to advertise its services, Kalmar may not publish, circulate or distribute any advertisement (including all marketing and promotional materials) which: 1. contains testimonials by a client; 2. refers, directly or indirectly, to past specific recommendations which were or would have been profitable to any person, unless it sets out or offers to furnish a list of all recommendations made within the immediately preceding period of not less than one year, and provides certain additional information; 3. represents that any graph, chart, formula or other device being offered can in and of itself be used to determine which securities to buy or sell, or when to buy or sell them; or represents that any such graph, chart, formula or other device will assist any person in making his own decisions as to which securities to buy or sell them, unless the advertisement prominently discloses the limitations thereof and the difficulties with respect to its use; 4. contains any statement to the effect that any report, analysis or other service will be furnished free or without charge, unless such report, analysis or other service will be furnished entirely free and without any condition or obligation; or 5. contains any untrue statement of a material fact, or which is otherwise false or misleading. C. Advertising of Performance Results . Kalmar must be particularly careful in creating promotional materials which portray the performance results of managed accounts or of any model portfolio. All such materials must: 1. disclose the effect of material market or economic conditions on the results portrayed; 2. disclose whether and to what extent the results portrayed reflect the reinvestment of dividends or other earnings; 3. not make claims about the potential for profit without also disclosing the possibility of loss; 4. not compare results to an index without disclosing all material facts relevant to the comparison; 5. disclose material conditions, objectives or investments strategies used to obtain the results portrayed; 6. disclose, if applicable that the results portrayed relate only to a select group of clients; and if so, the basis on which the selection was made and the effect of this selection on the results portrayed; and Kalmar Investments  March 2006 7. reflect the deduction of advisory fees, brokerage commissions or other expenses chargeable to the client unless the promotional material is used solely in a one-on-one setting with a client or prospective client and unless the following additional requirements are met: a. Kalmar must inform the client or prospective client of the fact that the results portrayed do not reflect the deduction of advisory fees, and that the clients return will be reduced by those fees and by any other expenses chargeable to the account. b. Reference must also be made to Kalmars fee schedules set out in Part II of Form ADV. c. A table, chart, graph or narrative showing the compounded effect of an advisory fee on a clients account over a period of years must also be supplied. D. The foregoing requirements are minimum standards. Other restrictions might apply in particular circumstances or may be imposed by a regulatory body. Kalmars overriding obligation is to make sure that clients are never misled by its advertising. The Chief Compliance Officer will be responsible for reviewing and approving all advertising materials. Kalmar Investments  March 2006 VIII. REPORTING REQUIREMENTS A. Compliance Team Member  Marjorie L. McMenamin B. The Chief Compliance Officer is charged with responsibility for reports required to be filed under the Securities and Exchange Act of 1934 (1934 Act), including: 1. Form 13F . In general, Section 13(f) and rules adopted thereunder require institutional investment managers with investment discretion over $100 million or more in equity securities traded on securities exchanges or the National Association of Securities Dealers automated quotation system to file quarterly reports with the SEC on Form 13F within 45 days of the end of each calendar quarter. Because the information included on Form 13F is often highly sensitive and may reflect an advisers investment strategies or may otherwise be of great use to competitors, advisers may apply to the SEC for confidential treatment of such information. 2. Schedules 13D and 13G . Sections 13(d) and 13(g) generally require a beneficial owner of more than 5% of the equity securities of publicly traded companies to file a report with the issuer, the SEC and those national securities exchanges where the securities trade within 10 days of the transaction resulting in beneficial ownership exceeding 5%. Generally, Kalmar will be able to file on Schedule l3G under Section 13(g) because its beneficial ownership will be in the ordinary course of business and not for the purpose of changing or influencing control of the issuer. Schedule 13G must be filed within 45 days after the end of the calendar year in which the persons or entitys beneficial ownership exceeded 5%. If Kalmar holds more than 5% of shares for the account of any single client, that client must also file a Schedule 13D. Kalmar is also required to file Schedule 13G within 10 days after the close of any month in which its direct or indirect beneficial ownership exceeds 10% and within 10 days of the close of any month in which such beneficial ownership increases or decreases by 5% or more. Kalmar Investments  March 2006 IX. TRADING PRACTICES A. Compliance Team Member  Monica E. Butler B. Best Execution 1. Section 206 of the Advisers Act imposes a fiduciary obligation on investment advisers to act in the best interests of clients, which has been construed to include the requirement that each investment adviser with discretionary authority to direct brokerage obtain the best price and execution for client transactions. a. Kalmar always seeks best execution when effecting the purchases and sales of portfolio securities for the account of the Fund as well as all of its other clients. Best execution and achieving it is a complex objective and process given the many challenges of the securities markets and particularly the heightened challenges of managing small and mid cap equity portfolios. b. In seeking best execution we consider five primary factors: (1) The best net price under the circumstances of the particular transaction; (2) The execution capabilities of the broker; (3) Its responsiveness and its financial responsibility as a counter party; (4) The commission rate; (5) The value of research provided by the broker/dealer. c. Best execution also involves many additional considerations, among them are: the difficulty and effort required to transact as a result of such factors as block trade requirements; limited trading volume or the state of the market for the security; the market impact of an institutional size order; and, the cost of delay in trade execution. The quoted brokerage commission is only one of a number of factors in evaluating best price and execution, and is regularly out-weighed by other considerations, especially if the transaction is believed to require more than routine execution skill and service. 2. Interpositioning . As part of its obligation of best execution, Kalmar should avoid interpositioning or placing client transactions through a broker-dealer for a commission which then in turn places the order with a market-maker for which a mark up-down is charged, when the order could be placed directly with the market-maker for no brokerage commission and with no loss of service. That said however, from time to time, Kalmar portfolio managers and traders may determine that interpositioning is necessary to effectively execute given purchase or sale transactions. 3. Broker Custody . If a broker serves as custodian of a clients assets and Kalmar can not trade away from that broker, that client should execute a Directed Broker Agreement which fully discloses that Kalmar does not have discretion with respect to directing brokerage and Kalmars ability to negotiate commissions and otherwise obtain best Kalmar Investments  August 2008 price and execution by bunching, using market-makers or otherwise will be limited or eliminated. Schedule F of Form ADV will also disclose the possible negative effects of a broker custody arrangement. 4. Bunching and Allocation . In general, Kalmar portfolio managers and traders should adhere to the following bunching and allocation policies and procedures set forth in items a. through d. below, except as provided in e. below. a. Kalmar will bunch orders for client accounts as follows: (1) Purchases - Kalmars tactics, strategy, and decision-making on the buy-side of its trading process are importantly conditioned by the thinly traded nature of the securities it invests in for clients. On a case by case basis, which will vary according to the specific security being purchased and the specific trading conditions and market circumstances affecting that security at the time, purchases should be made so as to disrupt markets as little as possible and achieve as favorable and evenhanded results as possible for clients. Nevertheless, at the start of each buy program, Kalmar cannot accurately predict what amount of a given security it may be able to buy and at what price or that all accounts will receive approximately the same price. Hence, Kalmar will bunch buy orders for client accounts and allocate actual purchases to client accounts using its best trading judgment to achieve the objectives set forth above and generally in the following priority: to evenhandedly allocate (x) in the case of purchases, up to each such accounts allocable share; from the account with the most proportionate investable cash to the account with the least proportionate investable cash. The number of accounts actually bunched with other accounts on any given day to purchase a particular security will depend on what proportion of a program is able to be executed that day, which will vary because of liquidity, price, trading volume, potential block size, number of effective market makers, other buy or sell pressures, etc. The thrust is to be as evenhanded to all accounts as possible while seeking best execution. Accounts having directed brokerage arrangements generally are not able to be bunched with freely tradable accounts. This will variably work to their detriment or benefit. If only a portion of the total purchase program is able to be executed on a given day, Kalmar will endeavor to allocate an equal percentage of the days trading to all bunched accounts, subject to its on-going practical judgment about reasonable share amounts to be allocated per account from a custodial cost and operational standpoint. Purely as an illustrative example not to be bound by, if Kalmar cannot allocate a practical percentage to all accounts from a given days trading, then it will allocate a practical percentage, say 25% hypothetically, of each accounts allocable share for that trading program to accounts starting from the most proportionate investable cash to the least investable cash, until it has fully allocated that days trading. The next trading day and so on Kalmar will Kalmar Investments  March 2006 continue the purchase program, repeating this process until the hypothetical 25% of each accounts allocable share has been bought for all accounts. Then, it will begin this best-efforts iterative process again until the entire trading program has been completed for all accounts with each account owning its full allocable share, or until the purchase program has been otherwise changed for reasons of portfolio management judgment. Systematic bias is avoided by this allocation methodology, as Kalmar cannot determine in advance when it begins a buy program whether accounts at the beginning of such a rotational process will receive a better or worse net execution than accounts at the end and, indeed, that will vary from program to program. (2) Sales - Kalmars tactics, strategy, and decision-making on the sell-side of its trading process are importantly conditioned by the thinly traded nature of the securities it invests in for clients. On a case by case basis, which will vary according to the specific security being sold and the specific trading conditions and market circumstances affecting that security at the time, sales should be made as to disrupt markets as little as possible and achieve as favorable and evenhanded results as possible for clients. Nevertheless, at the start of each sell program Kalmar cannot accurately predict what amount of a given security it may be able to sell and at what price or that all accounts will receive approximately the same price. Hence, Kalmar will bunch sell orders for clients using its best trading judgment to accomplish the objectives set forth above and generally in the following priority: to evenhandedly allocate (y) in the case of sales, up to each accounts allocable share; from the account with the least proportionate investable cash to the account with the most proportionate investable cash. The number of accounts actually bunched with other accounts on any given day to sell a particular security will depend on what proportion of a program is able to be executed that day, which will vary because of liquidity, price, trading volume, potential block size, number of effective market makers, other buy or sell pressures, etc. The thrust is to be as evenhanded to all accounts as possible while seeking best execution. Accounts having directed brokerage arrangements generally are not able to be bunched with freely tradable accounts. This will variably work to their detriment or benefit. Kalmar will then follow the rotational trade allocation methodology detailed in the case of Purchases appropriately adjusted for Sales. b. Kalmar will not bunch orders of proprietary or employee accounts with client accounts. c. Kalmar will allocate trades internally prior to any bunched trade using its computer allocation system. The pre-trade allocation will be performed in the following manner: Kalmar Investments  March 2006 (1) Kalmars investment team will determine the proportion of client accounts that should be invested in a particular security or the proportion of client accounts that should be divested of holdings in a particular security (the Allocable Share). For example, the investment team may decide that Exar Corporation common stock should constitute 1% of each portfolio account. (i) Its computer allocation system will calculate the number of shares required to be purchased or sold for each portfolio account, and the aggregate number of shares desired for purchase or sale (the pre-trade allocation). (ii) Kalmar traders will transmit allocation instructions in accordance with the pre-trade allocation not later than the end of the trade day. (iii)Each account participating in a bunched order will receive the average price for the bunched trade during the day, including commissions. d. Records of trade allocation instructions transmitted to brokers will be maintained with the order memoranda. e. These trade allocation policies may be varied under the following circumstances: (1) If a clients account already has a whole or partial position of security Y , then advance the next account in priority of allocation for security Y , up to its allocable share. (2) Kalmar may advance the priority of small accounts in order to allocate to such accounts on a cost effective basis or advance the priority of other accounts in order to pragmatically fill out a bunched trade. (3) If a clients account has specific investment restrictions that would prohibit the purchase of a particular stock or limit the quantity of a fill, Kalmar will vary its trade allocation policies in compliance with the restrictions. (4) If a broker maintains custody of a clients assets and Kalmar is not able to trade away from that broker, Kalmar is not required to bunch that particular client account with other client accounts. Schedule F of Form ADV discloses the possible adverse effects of limiting Kalmars discretion with respect to the selection of broker-dealers for executing trades. (5) A sell program may require greater flexibility than permitted by these bunching and trade allocation policies because of pragmatic considerations of timing, limited liquidity and/or impact on price. The Kalmar investment team may therefore vary these bunching and trade allocation policies to most effectively execute a sell program if it determines in its discretion that the bunching and trade allocation policies being Kalmar Investments  March 2006 used for a particular sell program are reasonable and equitable in light of existing market conditions. 5. IPO and Secondary Offering Allocation Methodology . Within the scope of Kalmars trade allocation policy, as separately articulated above, IPOs and Secondary offerings can sometimes jump in price and thus require particular care in order to achieve the goal of fairness to all clients. Hence, Kalmar will allocate IPOs and Secondaries internally prior to any offering using its computer allocation system. The pre- trade allocation will be performed in the following manner: Kalmars investment team in conjunction with the trading desk will determine the proportion of client accounts that should be invested in a particular security through participation in an IPO or Secondary offering (the Allocable share). Kalmars computer system will calculate the number of shares required to be purchased for each client account (participating account), and the aggregate number of shares desired for purchase. Kalmar traders will transmit allocation instructions in accordance with the pre-trade allocation no later than the end of the trade day. Each account participating in an IPO or Secondary offering will receive the Deal Price for the bunched trade, including commissions. At no time will Kalmar bunch orders of proprietary or employee accounts with clients accounts. Kalmars strategy, tactics, and decision-making on allocating IPOs and Secondaries are conditioned by Kalmars limited participation in such offerings and their unpredictability in most respects. On a case by case basis, which will vary according to the specific offering, Kalmar will allocate offerings so as to attempt to achieve fair and evenhanded exposure to IPOs and Secondaries for clients over time, in so far as reasonably possible. Nevertheless, Kalmar cannot predict the amount of an offering it may be allocated, at what price shares will be offered, what proportion of bunched accounts will be able to participate in the offering, or what the behavior of the security may be post offering. Hence, Kalmar will allocate IPOs and Secondaries to participating accounts using its best judgment to achieve the objectives set forth above and generally in the following priority: to evenhandedly allocate up to each such participating accounts allocable share; from the participating account with the most proportionate investable cash to the participating account with the least proportionate investable cash; and so as to give all accounts able to participate some exposure to IPOs and Secondaries over time, such that there will not be systematic bias for or against any account. The number of participating accounts actually bunched with other participating accounts on any given offering will depend on the number of shares Kalmar is offered by the underwriter(s) on the specific deal, this number varies greatly and unpredictably from offering to offering. Again, the goal is to be as evenhanded regarding the exposure of all client accounts able to participate as is reasonably and practically possible over time. Accounts having directed brokerage arrangements generally are not able to be bunched with freely tradable accounts for access to IPOs and Secondaries. This will work to their detriment or benefit variably and will represent a systematic bias relative to freely tradable accounts, which cannot be avoided because of client trading instructions. Kalmar Investments  March 2006 If only a portion of the desired offering shares are allocated to Kalmar by the underwriter(s), Kalmar will endeavor to allocate an equal percentage of shares to all bunched accounts, subject to its on-going practical judgment about reasonable share amounts to be allocated per account from a custodial cost and operational standpoint. Purely as an illustrative example not to be bound by, if Kalmar cannot allocate a practical percentage to all accounts from a given offering, then it will allocate a practical percentage, say 25% hypothetically, of each accounts allocable share for that offering to accounts starting from the most proportionate investable cash to the least investable cash, until it has fully allocated all shares. A record of Kalmars account offering allocations is maintained. The allocation of the next offering, if practical, should begin with accounts that did not receive shares on the preceding offering and in the order of most proportionate cash to least proportionate cash and so on until all non-directed accounts have been allocated shares of an offering. Along with the other aspects of our methodology, this rotational process is intended to prevent systematic bias in Kalmars allocation of IPOs and Secondaries. That said, at no time can Kalmar determine in advance when it enters into a given deal whether accounts at the beginning of such a rotational process will enjoy better or worse results than accounts at the end and, indeed, that will vary from year to year unpredictably. It is also unknown when Kalmar may participate in the next deal, what future deal opportunities there may be, how many IPOs and Secondaries Kalmar may participate in during the course of any defined period, or how they may behave in the aftermarket. The same mentality and objectives will apply when Kalmar participates in an offering but only receives a small fraction or token amount of our indicated interest. Normally, in this circumstance, the shares will be allocated to the Kalmar Growth-With-Value Small Cap mutual fund, or other mutual funds Kalmar may manage. This will be done because in this difficult allocation scenario the best effort at evenhandedness can generally be accomplished by giving the many shareholder accounts of the fund in question some small exposure to deal shares rather than by allocating them to only perhaps one or two separately managed accounts. Given the unpredictability of such events, neither a systematic positive or negative return bias for the fund in question is predictable over time. In the overall, Kalmars intent is to neutralize potential systematic bias through its IPO and Secondary allocation methodology if possible, recognizing the imprecision, difficulties, and challenges involved. C. Soft Dollars Arrangements. 1. Definition . A soft dollar arrangement is one in which the broker provides an adviser with research or other services and products in return for commission dollars paid for executing securities transactions rather than charging a separate fee for the services. In the more traditional arrangements, the broker charges commission rates or mark ups that are higher than rates otherwise generally available for execution of a similar securities transaction (referred to as paying up) in exchange for products or services. In a third party Kalmar Investments  March 2006 arrangement, an adviser places orders with the executing broker who remits cash, services or goods to a third party provider to pay for research of the third party provider. 2. Section 28(e) . Section 28(e) of the Securities and Exchange Act of provides a safe harbor to investment advisers who, through their discretionary authority, execute transactions for client accounts through broker-dealers at higher commission rates than otherwise are obtainable, in return for investment research services and trading and brokerage related services and intelligence. The principal guidelines of the Section 28(e) safe harbor follow: a. Brokerage or research related . The products or services obtained by an adviser with soft dollars must be brokerage or research related. According to the Soft Dollar Release, a product or service is research related (rather than administrative in nature) if it provides lawful and appropriate assistance to the advisers investment decision-making process. For purposes of Section 28(e), a person provides brokerage and research services insofar as he: (1) furnishes advice, either directly or through publications or writings, as to the value of securities, the advisability of investing in, purchasing, or selling securities, and the availability of securities or purchasers or sellers of securities; (2) furnishes analyses and reports concerning issuers, industries, securities, economic factors and trends, portfolio strategy, and the performance of accounts; or (3) effects securities transactions and performs functions incidental thereto (such as clearance, settlement, and custody) or required in connection therewith by rules of the SEC or a self-regulatory organization of which such person is a member or person associated with a member or in which such person is a participant. b. Good faith determination of value . An adviser must make a good faith determination that the soft dollars charged are commensurate with the value of the brokerage or research products or services received in terms of the particular transaction or the advisers overall responsibilities to its advisory clients. In order to demonstrate that this requirement is being met, Kalmar will periodically evaluate the benefit flowing to its clients from the particular product or service provided. Additionally, Kalmar will periodically investigate whether similar products and services are offered by other brokers, and the soft dollar cost thereof, to ensure that the amount paid for the products and services is competitive. c. Reasonable allocation of mixed use products/service . In the event that Kalmar uses soft dollars to obtain products or services that have a use other than providing lawful and appropriate assistance in the performance of investment decision-making responsibilities, Kalmar will make a reasonable allocation of the cost of the product based on its uses and pay for the non-research portion with its own Kalmar Investments  March 2006 hard dollars. Kalmar will keep books and records of its allocation computation to support the reasonableness of its determination. d. Third party research . Third party research is permitted under the Soft Dollar Release if the contract for the provision of services, including the payment obligations, is between the executing broker and the third party provider and not directly between Kalmar and the third party provider. 3. Disclosure . Item 12 of Part II of Form ADV requires disclosure to clients regarding brokerage discretion. The purpose of this disclosure is to provide clients with material information about the advisers brokerage allocation policies and practices, which will permit them to evaluate any conflicts of interest inherent in the advisers arrangements for allocating brokerage. If the value of products, research and services given to the adviser or related person is a factor in selecting broker-dealers and in determining the reasonableness of commissions charged, the adviser must describe the following: a. The types of products, research and services; b. Whether clients may pay commissions higher than those obtainable from other brokers in return for those products and services; c. Whether research is used to service all of the advisers accounts or just those accounts paying for it; and d. Any procedures the adviser used during the last fiscal year to direct client transactions to a particular broker in return for products and research services received. D. Trade Errors/Error Correction 1. Overall Policy: Kalmars trading operations and systems should be organized and conducted so as to minimize the potential for and incidence of trading errors and to detect them as rapidly as possible if they occur. If and when an error occurs, Kalmars guiding policy should be fairness to clients. 2. More specifically, a. Clients should not suffer from trading errors and the correction thereof. b. Errors should be corrected as soon as practically possible after discovery and the client made whole. c. Clients should neither profit nor lose from errors. d. Whenever and wherever possible, errors should be corrected without running the transactions involved through client statements. e. Communication of errors to clients may be done on a judgmental basis involving the decision of the managing director and chief compliance officer and considering materiality and necessity to correct within the account statements. f. Communication may be oral with follow-up in writing as requested by the client. Kalmar Investments  March 2006 g. Immediately on detection, any and all errors must be reported by trading personnel, the investment team, or other Kalmar personnel to the head trader, managing director and chief compliance officer, who together with trading personnel will determine the appropriate correction, remediation, or restitution as called for under the specific circumstances. h. Error correction should take place as immediately as possible. i. All trading errors shall be appropriately recorded. 3. Monitoring for the following potential trading errors should be continuous: a. Purchase or sale of wrong security. b. Purchase or sale of wrong amount of a security. c. Failure to purchase or sell a security as part of a program to do so, where the specific account is not specifically excepted for valid reasons. d. Purchase or sale of securities in contravention of client investment guidelines. e. Others as may prove to be necessary. 4. Periodic reviews of the nature and incidence of errors, if any, and procedures and actions taken for correction and remediation shall be made by the managing director, chief compliance officer and head trader to attempt to ensure that Kalmar clients are being well and fairly served by this policy. E. The Kalmar Investment Process 1. Compliance Team Member  Ford B. Draper, Jr. 2. Kalmars investment approach has the following identifiable attributes: a. Growth-with-value investment style - Kalmar targets for investment smaller - mid-sized companies that are, in the opinion of its investment team, solid, well managed, rapidly growing, and reasonably valued to undervalued in the marketplace. b. Original fundamental research for stock selection - Kalmar identifies specific opportunities referred to as Kalmar ideas through a combination of top-down and bottom-up analysis, strongly emphasizing the latter. Top-down thinking is employed to identify potentially fertile investment themes and growth sectors of the economy. Hands-on fundamental research is employed to investigate potential beneficiaries of such phenomena and/or to isolate specific individual stock opportunities of more of a one-of-a- kind nature from a targeted industry. The relative future stock market success of given Kalmar ideas vis-a-vis one another are not determinable in advance. c. Portfolios structured with small capitalization companies - Kalmar invests in small companies capable, in the opinion of its investment staff, of long-term growth. The stocks of these companies frequently have less outstanding shares, are less liquid and are difficult to trade. This has a definite impact on Kalmars portfolio management and practices. Kalmar Investments  March 2006 d. Long term investment with low portfolio turnover - Kalmars investment approach has historically been characterized by portfolio turnover of approximately 48% annually in contrast to high portfolio turnover rates of many aggressive small growth managers. Kalmar seeks longer-term ownership of productive growing companies. e. Portfolio diversification - Kalmar uses a three dimensional portfolio diversification strategy: (1) diversification by number of holdings, typically 80 ± when fully invested, whose weighting within portfolios will vary depending upon consideration of liquidity and aggregate concentrations of particular holdings by Kalmar clients, with broad business and industry spread that generally restricts sector positions no more than approximately 25%; (2) diversification by company character, seeking a blend of real companies ranging from more predictable steady eddies to classic emerging growth companies, also to include companies in significant positive transformation; and (3) diversification by revenue size, with a blend of smaller companies generally with revenues less than $2 billion f. Predetermined position sizes for all clients save those with investment restrictions, and generally similar portfolios client to client within specific products, again excepting investments restrictions. g. Fully invested portfolios in general - A seasoned portfolio will typically be 75% to 100% invested. h. Gradual investment of new account assets - Kalmar invests account assets according to the pace that it develops Kalmar ideas. Cash is typically invested temporarily in money market funds or indexed equity equivalents. Kalmar Investments  March 2006 X. CUSTODY A. Compliance Team Member  N/A 1. Kalmar will at all times avoid maintaining custody of client accounts. Kalmar investment advisory agreements require a custodian or custodians other than Kalmar. Custody of client assets is defined to include: 2. When an adviser receives the proceeds from the redemption of client securities. 3. When an adviser has signatory power over a clients checking account. 4. When an adviser holds a clients securities in the advisers name or in bearer form. 5. When an adviser sends bills for its services directly to the custodian, who automatically pays the adviser, unless the following requirements are met: a. The client authorizes the payment arrangement in writing; b. The adviser sends the bill simultaneously to the client and the custodian; c. The bill shows the amount of the fee, how it was calculated and the value of assets on which the bill is based; and d. The custodian agrees to send to the client a statement, at least quarterly, indicating all amounts disbursed from the account, including the amount of advisory fees paid directly to the adviser. Kalmar Investments  March 2006 XI. PROXY VOTING A. Compliance Team Member  Marjorie L. McMenamin B. Under rule 206(4)-6 of the Advisers Act, it is a fraudulent, deceptive, or manipulative act, practice or course of business within the meaning of section of the Act for an investment adviser to exercise voting authority with respect to client securities, unless (i) the adviser has adopted and implemented written policies and procedures that are reasonably designed to ensure that the adviser votes proxies in the best interest of its clients, (ii) the adviser describes its proxy voting procedures to its clients and provides copies on request, and (iii) the adviser discloses to clients how they may obtain information on how the adviser voted their proxies. C. Non-ERISA Clients: 1. Advisor, unless specifically requested by and agreed to with Client, will vote the portfolio securities of Client. Advisor shall be provided with all proxies relating to securities held in the Account and is authorized to vote such proxies on behalf of the Client as it deems advisable, provided, however, that Advisor will comply with any written instructions received from Client as to the voting of proxies. D. ERISA Clients: 1. Advisor shall be provided with all proxies relating to securities held in the Account and shall make all decisions with respect to voting of such proxies unless such decisions are specifically reserved to the trustee of Clients Account or named fiduciary of Clients Account. Kalmar Investments  August 2008 Appendix A The Kalmar Compliance Team President Managing Director Chief Compliance Officer Compliance Officer Compliance Team Members Ford B. Draper, Jr. Ford B. Draper, III Kimberly R. Portmann Verna E. Knowles Monica Butler, Trading Marge McMenamin, Kalmar Clients Nancy Romito, Client Services Debbie Hrivnak, Code of Ethics Kalmar Investments  March 2006 Appendix B Code of Ethics KALMAR POOLED INVESTMENT TRUST KALMAR INVESTMENT ADVISERS & KALMAR INVESTMENTS INC. CODE OF ETHICS INITIAL HOLDINGS REPORT To the Compliance Office of KALMAR POOLED INVESTMENT TRUST (the Trust), KALMAR INVESTMENT ADVISERS or KALMAR INVESTMENTS INC.: 1. I hereby acknowledge receipt of a copy of the Code of Ethics. 2. I have read and understand the Code and recognize that I am subject thereto in the capacity of an Access Person. 3. Except as noted below, I hereby certify that I have no knowledge of the existence of any personal conflict of interest relationship which may involve the Trust, such as any economic relationship between my transactions and securities held or to be acquired by the Trust or any of its series. 4. As of the date below I had a direct beneficial ownership in the following securities: Type of Interest Name of Securities Number of Shares (Direct or Indirect) 5. As of the date below, the following is a list of all brokers, dealers or banks with whom I maintain an account in which securities are held for my direct or indirect benefit: Type of Interest Firm Account (Director Indirect) Date: Signature: Print Name: Title: Employers Name: Kalmar Investments  March 2006 KALMAR POOLED INVESTMENT TRUST KALMAR INVESTMENT ADVISERS & KALMAR INVESTMENTS INC. CODE OF ETHICS ANNUAL HOLDINGS REPORT To the Compliance Officer of KALMAR POOLED INVESTMENT TRUST (the Trust), KALMAR INVESTMENT ADVISERS and KALMAR INVESTMENTS INC.: 1. I have read and understand the Code of Ethics and recognize that I am subject thereto in the capacity of an Access Person. 2. I hereby certify that, during the year ended December 31, I have complied with the requirements of the Code and I have reported all securities transactions required to be reported pursuant to the Code. 3. Except as noted below, I hereby certify that I have no knowledge of the existence of any personal conflict of interest relationship which may involve the Trust, such as any economic relationship between my transactions and securities held or to be acquired by the Trust or any of its series. 4. As of December 31, I had a direct or indirect beneficial ownership interest in the following securities: Type of Interest Name of Security Number of Shares (Direct or Indirect) 5. As of December 31, , the following is a list of all brokers, dealers or banks with whom I maintain an account in which securities are held for my direct or indirect benefit: Type of Interest Firm Account (Direct or Indirect) Date: Signature: Print Name: Title: Employers Name: Kalmar Investments  March 2006 KALMAR POOLED INVESTMENT TRUST KALMAR INVESTMENT ADVISERS & KALMAR INVESTMENTS INC. SECURITIES TRANSACTION REPORT FOR THE CALENDAR QUARTER ENDED: To the Compliance Officer of KALMAR POOLED INVESTMENT TRUST (the Trust), KALMAR INVESTMENT ADVISERS or KALMAR INVESTMENTS INC.: During the quarter referred to above, the following transactions were effected in securities of which I had, or by reason of such transaction acquired, direct or indirect beneficial ownership, and which are required to be reported pursuant to the Code of Ethics adopted by the Trust. SECURITY DATE OF NO. OF DOLLAR NATURE OF PRICE BROKER/DEALER TRANSACTION SHARES AMOUNT OF TRANSACTION OR BANK (including TRANSACTIO N (Purchase, Sale, THROUGH WHOM interest rate and Other) EFFECTED maturity date, if applicable During the quarter referred to above, the following accounts were established by me in which securities were held for my direct or indirect benefit: FIRM NAME (of broker, dealer or bank) DATE THE ACCOUNT WAS ESTABLISHED ACCOUNT NUMBER Kalmar Investments  March 2006 This report (i) excludes transactions with respect to which I had no direct or indirect influence or control, (ii) other transactions not required to be reported, and (iii) is not an admission that I have or had any direct or indirect beneficial ownership in the securities listed above. Except as noted on the reverse side of this report, I hereby certify that I have no knowledge of the existence of any personal conflict of interest relationship which may involve the Trust, such as the existence of any economic relationship my transactions and securities held or to be acquired by the Trust or any of its series. Date: Signature: Print Name: Title: Employers Name: Kalmar Investments  March 2006 KALMAR INVESTMENTS INC. Authorization of Personal Securities Transactions I request prior written authorization to make a transaction in the following security for my personal account(s), for which I have instructed duplicate trade confirmations to be mailed to Kalmar Investments, Inc. (Kalmar). Name of security Amount Purchase Sale Broker Held in any Kalmar client portfolio(s): Yes No 1. As of todays date, I have no knowledge of a pending purchase or sale of the above security in any Kalmar client portfolio. 2. I acknowledge that if the Chief Compliance Officer or Assistant Compliance Officer to whom I submit this written request determines that the above trade would contravene Kalmars Code of Ethics, such officer in his sole discretion has the right not to approve the trade, and I undertake to abide by his decision. 3. I acknowledge having received and read the policies with respect to reporting of securities transactions and insider trading in Kalmars Code of Ethics, and I further acknowledge that I am aware that any violation of such policies may represent cause for dismissal. 4. I acknowledge that this authorization is valid for two business days only. Date: Signature: Authorization: Comments: Kalmar Investments  March 2006
